, DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims.
“wherein the mounting section of the mounting bracket is configured to be disposed against a temple of an eyewear; a retention band having a plurality of adjustment openings and configured to be wrapped around the temple of the eyewear, whereby a first adjustment opening and a second adjustment opening are aligned and secured to the retention section of the mounting bracket by the circumferential indentation” (Claim 1)
“wrapping a retention band having a plurality of adjustment openings around the temple of the eyewear, whereby a first adjustment opening and a second adjustment opening are secured by the retention section of the mounting bracket in the circumferential indentation” (Claim 8)
“the step of securing the ear device includes wrapping a portion of the adapter around a portion of the ear device” (Claim 12)
While figures present an exploded views (Figs. 1A, 1C, 9A, 9C, 12A, 12C) and side views (Figs. 1B, 9B, 12B) of system components, there is no depiction of a final state of the system as claimed. In particular, there is no view of the elements arranged when the retention band has been wrapped, the mounting bracket has been secured to the temple, the openings 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Numbering
In the Claims filed 1/08/2020, there are two claims numbered “8”. In the rejections below, the numbering will remain as presented in the originally filed claims.  Further, claims 9-15 will be interpreted as dependent from the second Claim 8 as it is independent.  In order to understand the rejections, not the limitations referenced in the rejections themselves. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites “the step of securing the ear device includes wrapping a portion of the adapter around a portion of the ear device” and by incorporation of intervening claims, “the step of securing an ear device to the adapter at a mounting point” (Claim 11), “the adapter includes a plurality of openings and the step of securing the adapter to the mounting arm includes securing an opening of the adapter over a protruding tab” (Claim 10), “the step of securing an adapter to the mounting arm” (claim 9), and “ disposing a slot profile of a mounting arm against the retention section of the mounting bracket; securing the mounting arm to the mounting bracket” (claim 8).  While these claims were originally filed with the Application, a person having ordinary skill in the art would not understand the disclosure to have evidenced possession of the claimed “wrapping”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is drawn to “a mounting system for eyewear” and comprises “a mounting bracket secured to a temple of eyewear”. These limitations provide for mutually exclusive interpretation of the metes and bounds of the claimed invention that would not lay out clear infringement to a person having ordinary skill in the art.  In particular, it is unclear whether a mounting bracket and mounting arm along would infringe on the claimed invention or whether each tangible element of the system (i.e. the eyewear, the mounting bracket, the retention band, the openings, a protrusion, and a mounting arm) would be be required to infringe on the claimed invention.  For the purposes of examination, the rejections below will rely on the former interpretation of the claimed invention.  This interpretation is characterized by functional language of securing the bracket to the temple by a retention band, wrapped the retention band around the temple, aligning the openings of the retention band around a mounting bracket protrusion as indirectly limiting the positively recited structural elements (e.g. mounting bracket and mounting arm).  The claimed mounting bracket need only be capable of securing to an eyewear temple by a retention band.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 3,856,007 to Leight (hereinafter Leight).
Regarding claim 17, Leight discloses a hardware mounting system for eyewear (Figs. 1-4), comprising: a mounting bracket (mount 21, Figs. 1-4)  secured to a temple of eyewear by a stretchable retention band wrapped around the temple of the eyewear, wherein the stretchable retention band has a first adjustment opening and a second adjustment opening that are aligned and disposed around a protrusion (socket 52, Fig. 1, 2) of the mounting bracket; and a mounting arm (arm 34, Figs. 1-4)  secured to the mounting bracket.
Regarding claim 19, Leight discloses an adapter  (screw and nut assembly 74 and 76, Figs. 1-4) secured to the mounting arm.
Regarding claim 20, Leight discloses an ear device (pod 68, Fig. 2) secured to the adapter (Figs. 1-4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,634,063 to Joseph (hereinafter Joseph) in view of US Pat. No. 3,856,007 to Leight (hereinafter Leight).
Regarding claims 1 and 8, Joseph discloses a hardware mounting system for eyewear, comprising: a mounting bracket (tie head 22, Figs. 1, 2B, 3-4) including a mounting section (end disc 38, Figs. 1, 2B, 3-4), a retention section (end disc 36, Figs. 1, 2B, 3-4) and a central section (central post sections 34, Fig. 3) disposed between the mounting section and the retention section and including a circumferential indentation (central post diameter is smaller than end disc diameters 34, Fig. 3); wherein the mounting section of the mounting bracket is configured to be disposed against a temple of an eyewear (tie head 22 is so-configured as this limitation is directed to the intended use of the mounting system, Figs. 1, 2B, 3-4); a retention band (strap 20, Figs. 1, 2A, 4) having a plurality of adjustment openings and configured to be wrapped around the temple of the eyewear  (strap 20  is so-configured as this limitation is directed to the intended use of the band, Figs. 1, 2A, 4), whereby a first adjustment opening (one of apertures 24, Fig. 1-2A) and a second adjustment opening (one of apertures 26, Figs. 1-2A) are aligned 
Joseph discloses the claimed invention as cited above though does not explicitly disclose: a mounting arm secured to the retention section of the mounting bracket at a slot profile.
Leight discloses: a mounting bracket (mount 21, Figs. 1-4) including a mounting section (The inwardly-extending wall portion 46, Figs. 1-4), a retention section (universal joint 55, Figs. 1-4) and a central section (slot 43, Figs. 1-4) disposed between the mounting section and the retention section, a mounting arm (arm 34, Figs. 1-4) secured to the retention section of the mounting bracket at a slot profile (recess or socket 52, Fig. 2).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a mounting arm as taught by Leight with the system as disclosed by Joseph.  The motivation would have been to provide a system for securing earplugs to spectacles such that workers only need one apparatus to simultaneously protect eyes and ears (abstract).
Regarding claims 2 and 9, Joseph discloses the claimed invention as cited above though does not explicitly disclose an adapter.
Leight discloses an adapter (nut 74, Fig. 2) secured to the mounting arm.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a mounting arm as taught by Leight with the system as disclosed by Joseph.  The motivation would have been to provide a system for securing earplugs to spectacles such that workers only need one apparatus to simultaneously protect eyes and ears (abstract).
Regarding claim 3, Joseph discloses the claimed invention as cited above though does not explicitly disclose an opening of the adapter is secured to a protruding tab of the mounting arm.

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a mounting arm as taught by Leight with the system as disclosed by Joseph.  The motivation would have been to provide a system for securing earplugs to spectacles such that workers only need one apparatus to simultaneously protect eyes and ears (abstract).
Regarding claim 4, Joseph discloses the claimed invention as cited above though does not explicitly disclose an ear device is secured to the adapter at a mounting point.
Leight discloses an ear device (ear plug 26, Fig. 1-4) is secured to the adapter at a mounting point.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a mounting arm as taught by Leight with the system as disclosed by Joseph.  The motivation would have been to provide a system for securing earplugs to spectacles such that workers only need one apparatus to simultaneously protect eyes and ears (abstract).
Regarding claim 5, Joseph discloses the claimed invention as cited above though does not explicitly disclose the ear device is secured by a portion of the adapter being wrapped around an ear device.
Leight discloses the ear device is secured by a portion of the adapter being wrapped around an ear device (Figs. 1-4).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a mounting arm as taught by Leight with the system as disclosed by Joseph.  The motivation would have been to provide a system for securing 
Regarding claim 6, Joseph discloses the claimed invention as cited above though does not explicitly disclose the ear device is a soft hearing protection device secured to the mounting point of the adapter via a threaded thumbscrew.
Leight discloses the ear device is a soft hearing protection device (ear plug 36 with pod 68 and tip 70 is smooth, contouring to the ear and thus soft, Fig. 1-4) secured to the mounting point of the adapter via a threaded thumbscrew (Figs. 1-4). Note: The phrase “soft” is not taken to exclusively mean deformable. 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a mounting arm as taught by Leight with the system as disclosed by Joseph.  The motivation would have been to provide a system for securing earplugs to spectacles such that workers only need one apparatus to simultaneously protect eyes and ears (abstract).

Claims 7, 10-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Leight as applied to claims 2 and 8, and further in view of US Pat. No. 5,703670 to Callard (hereinafter Callard).
Regarding claims 7 and 15, Joseph discloses the claimed invention as cited above though does not explicitly disclose a spherical rod end secured to the mounting bracket.
Callard discloses a rod end secured to the mounting bracket (fastener 34, Figs. 2, 3, 5, 6, 7).
Callard does not disclose a spherical rod, though Callard discloses “axial fasteners 34 include, for example, threaded devices, such as screws and bolt/nut combinations, as well as hollow rivets and solid pins”.  The spherical description of the claimed rod would have been an 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a rod as taught by Callard with the system as disclosed by Joseph.  The motivation would have been to semi-permanently secure a hearing protection implement art to the spectacle mount.  A person having ordinary skill in the art would understand that, while a ball and socket joint may advantageously provide mechanical flexibility, a screw would provide more stability to the joint from unintentional dislocations.
Regarding claim 10, Joseph discloses the claimed invention as cited above though does not explicitly disclose the adapter includes a plurality of openings and the step of securing the adapter to the mounting arm includes securing an opening of the adapter over a protruding tab.
Callard discloses the adapter (assembly 62 portion with holes 72, Fig. 11) includes a plurality of openings (holes 72, Fig. 11) and the step of securing the adapter to the mounting arm includes securing an opening of the adapter over a protruding tab (collar 70 with tooth 69, Figs. 10, 10A, 11).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a plurality of adapter holes as taught by Callard with the system as disclosed by Joseph.  The motivation would have been to adjust a distance from the ear plug and the temple mount (Figs. 10, 10A, 11).
Regarding claim 11, Joseph discloses the claimed invention as cited above though does not explicitly disclose the step of securing an ear device to the adapter at a mounting point.
Leight discloses the step of securing an ear device to the adapter at a mounting point (Figs. 1-4).

Callard discloses the step of securing an ear device to the adapter at a mounting point (Figs. 10, 10A, 11).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an ear device as taught by Callard with the system as disclosed by Joseph.  The motivation would have been to adjust a distance from the ear plug and the temple mount (Figs. 10, 10A, 11).
Regarding claim 13, Joseph discloses the claimed invention as cited above though does not explicitly disclose the step of securing the ear device includes threading a thumbscrew through the mounting point and into the ear device which is a soft hearing protection.
Leight discloses the step of securing the ear device includes threading a thumbscrew through the mounting point and into the ear device which is a soft hearing protection (Figs. 1-4).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a mounting arm as taught by Leight with the system as disclosed by Joseph.  The motivation would have been to provide a system for securing earplugs to spectacles such that workers only need one apparatus to simultaneously protect eyes and ears (abstract).
Regarding claim 14, Joseph discloses the claimed invention as cited above though does not explicitly disclose the ear device is a soft hearing protection device secured to the mounting point of the adapter via a threaded thumbscrew.
Leight discloses the ear device is a soft hearing protection device (ear plug 36 with pod 68 and tip 70 is smooth, contouring to the ear and thus soft, Fig. 1-4) secured to the mounting 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a mounting arm as taught by Leight with the system as disclosed by Joseph.  The motivation would have been to provide a system for securing earplugs to spectacles such that workers only need one apparatus to simultaneously protect eyes and ears (abstract).

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, taken alone or in combination with other references, neither teaches nor suggests: a socket of an illumination device being secured to the spherical rod end, in the context of the invention defined by the independent and intervening claims 2 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872